DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                          DR. ROSS G. STONE,
                               Appellant,

                                     v.

                   NANCY STONE and ALMA STONE,
                            Appellees.

                              No. 4D11-4541

                           [November 12, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Diana Lewis, Judge; L.T. Case No. 502007CP002812
XXXXMB.

   William T. Viergever of Sonneborn Rutter Cooney & Smith, P.A., West
Palm Beach, for appellant.

  Edward Downey of Downey & Downey, P.A., Palm Beach Gardens, for
appellee Nancy Stone.

ROBINSON, MICHAEL A., Associate Judge.

   Ross Stone appeals a final summary judgment in favor of Nancy Stone
in a dispute involving the distribution of homestead property as part of the
estate of their father Jerome Stone. The trial court held the transfer of the
property to Nancy following Jerome’s death was not an impermissible
devise of homestead property. We find the trial court erred in part, but
nevertheless affirm the result.

                                   Facts

   The property in dispute was initially titled in the name of Jerome Stone
and his wife, Alma Stone, by warranty deed dated May 3, 1991. On March
27, 2000, Jerome and Alma executed a warranty deed conveying the
property to themselves as tenants in common, each as to an undivided
one-half interest. On the same day, Jerome executed the Jerome M. Stone
Qualified Personal Residence Trust Agreement (hereinafter referred to as
“QPRT”) and then executed a warranty deed conveying his one-half
tenancy in common interest in the property to himself and Alma as
co-trustees of the QPRT. Nancy was the sole beneficiary of the QPRT. The
term of the QPRT was the earlier of five years from its creation or Jerome’s
death. The trust agreement provided that if Jerome died before the end of
the five-year term, the remaining balance of the trust would “revert and be
distributed to the legal representative of Grantor’s Estate, to be disposed
of as part of the Grantor’s Estate.” Alma similarly executed her own QPRT
and conveyed her one-half tenancy in common interest in the property to
her QPRT. (Alma’s one-half interest is not at issue in this appeal.).

   Jerome died on February 10, 2005, survived by Alma and their two
adult children, Ross and Nancy. Because Jerome failed to live the five
years of the QPRT term, his one-half interest in the homestead property
reverted to his estate. Pursuant to Jerome’s will dated December 22, 2000,
his probate assets poured over to a revocable living trust. Upon Jerome’s
death, the pour-over trust became irrevocable and the trust assets were
then held in further trust for the benefit of Alma for her life. Upon her
death, the trust was to terminate and be distributed, in default of Alma’s
exercise of a power of appointment, outright to Nancy. Both Jerome’s will
and the revocable trust agreement expressly make no provision for Ross.
Alma died on June 18, 2009, survived by Ross and Nancy. Jerome’s
one-half interest in the homestead property then passed to Nancy
pursuant to the terms of his will.

   In Jerome’s estate administration proceedings, Nancy filed a Petition
for Instructions, Determination of Status of Assets, and Other Relief,
seeking a declaration that the disposition of Jerome’s interest in the
residence was not in violation of the devise restrictions on homestead
property. Ross filed a Response and Counter-Petition for Determination
of Homestead Status. The parties subsequently filed cross motions for
summary judgment.

    On November 18, 2011, the trial court entered a final summary
judgment in favor of Nancy. The trial court found that the QPRT was an
irrevocable trust, meeting the requirements of section 732.4017, Florida
Statutes (2010). The trial court ruled that the QPRT owned the property
at the time of Jerome’s death and, therefore, the transfer of the property
to Nancy was not a devise for the purpose of the homestead devise
restrictions. Alternatively, the trial court found that Alma waived her
homestead rights by executing the March 27, 2000 warranty deeds
splitting the property into two one-half tenancy in common interests and
transferring those separate interests to the two QPRTs. The trial court
thus ruled that, even if the transfer of Jerome’s interest in the property to
Nancy following Jerome’s death was a devise, the disposition did not

                                     2
violate the homestead devise restrictions.        This timely appeal of the
summary judgment order follows.

   We review orders granting summary judgment de novo. See Volusia
Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000);
Philips Lake Worth, L.P. v. BankAtlantic, 85 So. 3d 1221, 1224–25 (Fla. 4th
DCA 2012). Summary judgment is proper if there is no genuine issue of
material fact and if the moving party is entitled to judgment as a matter of
law. See, e.g., Volusia Cnty., 760 So. 2d at 130. The question before us is
whether the trial court erred in finding that Nancy was entitled to
judgment as a matter of law because the transfer of Jerome’s interest in
the property to her after Jerome’s death was not an impermissible devise
of homestead property. We find the trial court erred in part, but
nevertheless affirm because Nancy is entitled to judgment as a matter of
law.

                     Homestead Devise Restrictions

   The meaning of homestead has different meanings depending on the
context in which it is used: (1) exemption from ad valorem taxation, (2)
protection from forced sale by creditors, and (3) limitations on alienation
and devise. Engelke v. Estate of Engelke, 921 So. 2d 693, 695–96 (Fla. 4th
DCA 2006) (citing Snyder v. Davis, 699 So. 2d 999 (Fla. 1997)).

   Florida law restricts the devise of homestead property. “Devise” is
defined as “a testamentary disposition of real or personal property.”
§ 731.201(10), Fla. Stat. (2011).1 Article X, section 4 of the Florida
Constitution provides:

      § 4. Homestead; exemptions
      (a) There shall be exempt from forced sale under process of
      any court, and no judgment, decree or execution shall be a
      lien thereon, except for the payment of taxes and assessments
      thereon,     obligations    contracted    for  the    purchase,
      improvement or repair thereof, or obligations contracted for
      house, field or other labor performed on the realty, the
      following property owned by a natural person:
          (1) a homestead, if located outside a municipality, to the
          extent of one hundred sixty acres of contiguous land
          and improvements thereon, which shall not be reduced
          without the owner’s consent by reason of subsequent

1 The language in the current versions of the relevant statute sections cited in
this opinion have not been amended.

                                       3
          inclusion in a municipality; or if located within a
          municipality, to the extent of one-half acre of
          contiguous land, upon which the exemption shall be
          limited to the residence of the owner or the owner’s
          family;
          (2) personal property to the value of one thousand
          dollars.
      (b) These exemptions shall inure to the surviving spouse or
      heirs of the owner.
      (c) The homestead shall not be subject to devise if the owner
      is survived by spouse or minor child, except the homestead
      may be devised to the owner’s spouse if there be no minor
      child. The owner of homestead real estate, joined by the
      spouse if married, may alienate the homestead by mortgage,
      sale or gift and, if married, may by deed transfer the title to
      an estate by the entirety with the spouse. If the owner or
      spouse is incompetent, the method of alienation or
      encumbrance shall be as provided by law.

Sections 4(a) and 4(b) protect Floridians from general creditors. Section
4(c) protects the surviving spouse and minor children from having the
homestead property transferred out from under them by the other spouse
(or other parent) without the consent of both spouses.

   The corresponding statutory provision is section 732.4015, Florida
Statutes, entitled “Devise of homestead.” It states:

      (1) As provided by the Florida Constitution, the homestead
      shall not be subject to devise if the owner is survived by a
      spouse or a minor child or minor children, except that the
      homestead may be devised to the owner’s spouse if there is no
      minor child or minor children.
      (2) For the purposes of subsection (1), the term:
          (a) “Owner” includes the grantor of a trust described in
          s. 733.707(3) that is evidenced by a written instrument
          which is in existence at the time of the grantor’s death
          as if the interest held in trust was owned by the grantor.
          (b) “Devise” includes a disposition by trust of that
          portion of the trust estate which, if titled in the name of
          the grantor of the trust, would be the grantor’s
          homestead.
      (3) If an interest in homestead has been devised to the
      surviving spouse as authorized by law and the constitution,
      and the surviving spouse’s interest is disclaimed, the

                                    4
      disclaimed interest shall pass in accordance with chapter 739.

§ 732.4015, Fla. Stat. (2011). This law recognizes the revocable trust as a
will substitute and the grantor of such a trust as the equivalent of the
testator of a will for purposes of the application of homestead laws. The
law does not change the restrictions on the devise of homestead property.
See Engelke, 921 So. 2d at 697.

             Inter Vivos Transfer of Homestead Property

   Notwithstanding the homestead devise restrictions, property owners
may give away or dispose of homestead property during their lifetimes,
including by transfer to a trust. Section 732.4017, Florida Statutes,
provides:

      (1) If the owner of homestead property transfers an interest in
      that property, including a transfer in trust, with or without
      consideration, to one or more persons during the owner’s
      lifetime, the transfer is not a devise for purposes of s.
      731.201(10) or s. 732.4015, and the interest transferred does
      not descend as provided in s. 732.401 if the transferor fails to
      retain a power, held in any capacity, acting alone or in
      conjunction with any other person, to revoke or revest that
      interest in the transferor.
      (2) As used in this section, the term “transfer in trust” refers
      to a trust under which the transferor of the homestead
      property, alone or in conjunction with another person, does
      not possess a right of revocation as that term is defined in s.
      733.707(3)(e). A power possessed by the transferor which is
      exercisable during the transferor’s lifetime to alter the
      beneficial use and enjoyment of the interest within a class of
      beneficiaries identified only in the trust instrument is not a
      right of revocation if the power may not be exercised in favor
      of the transferor, the transferor’s creditors, the transferor’s
      estate, or the creditors of the transferor’s estate or exercised
      to discharge the transferor’s legal obligations. This subsection
      does not create an inference that a power not described in this
      subsection is a power to revoke or revest an interest in the
      transferor.
      (3) The transfer of an interest in homestead property described
      in subsection (1) may not be treated as a devise of that interest
      even if:
          (a) The transferor retains a separate legal or equitable
          interest in the homestead property, directly or indirectly

                                     5
             through a trust or other arrangement such as a term of
             years, life estate, reversion, possibility of reverter, or
             fractional fee interest;
             (b) The interest transferred does not become a
             possessory interest until a date certain or upon a
             specified event, the occurrence or nonoccurrence of
             which does not constitute a power held by the transferor
             to revoke or revest the interest in the transferor,
             including, without limitation, the death of the
             transferor; or
             (c) The interest transferred is subject to divestment,
             expiration, or lapse upon a date certain or upon a
             specified event, the occurrence or nonoccurrence of
             which does not constitute a power held by the transferor
             to revoke or revest the interest in the transferor,
             including, without limitation, survival of the transferor.
         (4) It is the intent of the Legislature that this section clarify
         existing law.

§ 732.4017, Fla. Stat. (2011).2 This law clarifies that an inter vivos transfer
of homestead property to other persons, including through a trust, is not
a devise for homestead purposes, provided the transferor does not retain
the power to revoke the transfer or revest title to the property in himself.

                   The Qualified Personal Residence Trust

    A QPRT is an estate planning device whereby the settlor creates an
irrevocable trust funded by the transfer of a personal residence, while
retaining a right to reside on the property for a term of years. See Nolte v.
White, 784 So. 2d 493, 494 n.1 (Fla. 4th DCA 2001) (citing Jeffrey A.
Baskies, Understanding Estate Planning with Qualified Personal Residence
Trusts, 73 Fla. B.J. 72 (1999)). At the end of the term stated in the trust
instrument, the settlor no longer has the right to live in the residence; he
must either vacate the property or pay rent to the trust. See Baskies,
supra, at 72. The trust instrument may allow the settlor the power to sell
the residence and reinvest the proceeds in a new residence, but the QPRT
may not sell or transfer the residence back to the settlor. Id. at 72–73.

   The use of a QPRT allows a homeowner to transfer property to his
children while gaining significant estate, gift, and income tax advantages.
See Robbins v. Welbaum, 664 So. 2d 1, 1 (Fla. 3d DCA 1995) (citing I.R.C.
§ 2702; Peter A. Borrok, Four Estate Planning Devices to Get Excited About,

2   This statute was enacted in 2010 and its language has remained unchanged.

                                        6
N.Y.St.B.J., Jan. 1995, at 32; David C. Humphreys, Jr., Qualified Personal
Residence Trusts: “Have Your Grits and Eat Them, Too!,” S.C. Law.,
Nov.-Dec. 1994, at 45); see also Baskies, supra. However, if the settlor
dies before the term of the trust expires, he will fail to receive the transfer
tax savings and the full market value of the residence will be included in
his estate at the time of his death. See Baskies, supra, at 75; Borrok,
supra, at 36; Humphreys, supra, at 45. The settlor thus gains the tax
advantages of a QPRT only by surviving the term of the trust.

   QPRTs are permitted under Florida law by section 732.4017, Florida
Statutes, and under the federal tax code by Internal Revenue Code section
2702(a)(3)(A)(ii) and Treasury Regulation section 25.2702-5(c).       See
Borrok, supra, at 35–36.

    The Jerome M. Stone Qualified Personal Residence Trust, dated March
27, 2000, set forth in Article VII Jerome’s intent to create a QPRT within
the meaning of Internal Revenue Code section 2702(a)(3)(A)(ii) and
Treasury Regulation section 25.2702-5(c), and provided that the
provisions of the agreement should be interpreted to carry out that intent.
Article VIII declared that the QPRT was irrevocable. Pursuant to Article I
of the agreement, the term of the QPRT was the earlier of five years from
its creation or Jerome’s death, and during the term of the QPRT Jerome
“shall be entitled to the exclusive use, possession and enjoyment of the
personal residence held by Trustee.” In Article XI(K), Jerome retained the
power to substitute other property of an equivalent value as the trust
principal, but Article XX explicitly prohibits the Trustee of the QPRT from
selling or transferring the property back to Jerome. Pursuant to Article
V(B), if Jerome died before five years from the creation of the trust (i.e.
before March 27, 2005), the remaining balance of the trust “shall revert
and be distributed to the legal representative(s) of Grantor’s estate, to be
disposed of as part of Grantor’s estate.”

                                  Analysis

    The issue before the trial court was whether the transfer of Jerome’s
interest in the property to Nancy after Jerome’s death was an
impermissible devise of homestead property. The court found that
Jerome’s QPRT satisfied the requirements of section 732.4017, and,
therefore, the QPRT was the owner of the property at the time of Jerome’s
death and the transfer of the property to Nancy was not a devise for the
purpose of the homestead devise restrictions. On appeal, Ross argues that
(1) given the control retained by Jerome, the trial court erred in applying
section 732.4017; (2) the trial court erred in retroactively applying section
732.4017, which was enacted in 2010, to the QPRT created in 2000; and

                                      7
(3) because the property passed to Nancy by devise under Jerome’s will,
the constitutional and statutory limitations on the devise of homestead
property necessarily apply. Ross asserts that Jerome attempted to devise
the property to Nancy in a manner contrary to Florida law, and, therefore,
the attempted devise should fail and the homestead property should
descend as if Jerome had died intestate, pursuant to section 732.401,
Florida Statutes (2011). If section 732.401 were applied, upon Jerome’s
death, Alma would take a life estate with a vested remainder to Ross and
Nancy equally. See § 732.401(1), Fla. Stat.

   We find the trial court improperly conflated what should be treated as
two distinct transfers: (1) the initial transfer of Jerome’s interest in the
property to the QPRT; and (2) the subsequent transfer of Jerome’s interest
in the property to Nancy after Jerome’s death, pursuant to his will. For
the reasons set forth below, we hold the trial court correctly found that the
transfer of Jerome’s interest in the property to the QPRT was not a devise,
but erred in extending that finding to the transfer of Jerome’s interest in
the property to Nancy after Jerome’s death. The latter transfer should
have been treated as a devise, subject to the homestead devise restrictions.

   The trial court properly applied section 732.4017 to the initial transfer
of Jerome’s interest in the property to the QPRT. Section 732.4017(1)
provides that an inter vivos transfer of homestead property to a trust will
not be treated as a devise, provided the settlor did not retain a power to
revest the property in himself. See § 732.4017(1), Fla. Stat. The trial court
correctly found that Jerome did not retain the power to revoke or amend
the QPRT or to revest the property in himself. Article XX of the trust
agreement prohibits the trustee from selling or transferring the property
back to Jerome. Section 732.4017(3)(a) expressly allows the settlor to
retain an interest in the property in the form of a possibility of reverter.
See § 732.4017(3)(a), Fla. Stat. The fact that Jerome retained such an
interest does not place Jerome’s transfer of the homestead property
outside the parameters of section 732.4017.

   Ross’ argument that section 732.4017 should not have been applied
retroactively is wholly without merit. The statute expressly states that it
was intended to clarify existing law. See § 732.4017(4), Fla. Stat. (2010);
see also Fla. Ins. Guar. Ass’n v. Devon Neighborhood Ass’n, 67 So. 3d 187,
195 (Fla. 2011) (explaining that a statute is presumed not to have
retroactive application, but the presumption is rebuttable by clear
evidence that the legislature intended that the statute be applied
retroactively); D & T Props., Inc. v. Marina Grande Assocs., Ltd., 985 So. 2d
43, 47–48 (Fla. 4th DCA 2008) (finding that an express legislative
statement that a statute is intended “to clarify existing law” should be

                                     8
taken as strong evidence of legislative intent that the statute should apply
retroactively). Therefore, we find the trial court properly applied section
732.4017 to the transfer of Jerome’s interest in the property to the QPRT
and correctly held that this initial transfer was not a devise subject to the
homestead devise restrictions.

   However, we find the trial court erred in extending the application of
section 732.4017 to the subsequent transfer of Jerome’s interest in the
property to Nancy after Jerome’s death. Nancy argues simply that the
property was disposed of pursuant to section 732.4017 and, therefore, the
entire transfer was not a devise for the purpose of the homestead devise
restrictions. We would agree, if Jerome had survived the term of the QPRT
and the property had passed to Nancy through the trust. See Zuckerman
v. Alter, 615 So. 2d 661, 663–64 (Fla. 1993) (“If by the terms of the trust
an interest passes to the beneficiary during the life of the settlor, although
that interest does not take effect in enjoyment or possession before the
death of the settlor, the trust is not testamentary.”). Ross concedes this
point.

    But, because Jerome failed to outlive the term of the QPRT, the transfer
of the property was not completed pursuant to the terms of the trust as
permitted by section 732.4017. See generally Baskies, supra. Jerome
never gave his interest in the property completely to the trust. Although
he did not have the power to revest title to the property in himself, he did
have the power, until the end of the five-year term of the QPRT (or until
the time of his death, as it happened), to control the disposition of the
property by changing the terms of his will or the pour-over revocable trust.
He could have amended his will or pour-over trust at any time before his
death and designated someone other than Nancy to receive his interest in
the property. The QPRT did not control the disposition of the property at
the time of Jerome’s death. If Jerome had survived the stated term of the
QPRT, the transfer would have been completed and the property would
have passed to Nancy through the trust pursuant to its terms. However,
since Jerome died before the term of the QPRT, it is as if the QPRT never
existed, at least for this purpose. Under the terms of the trust agreement,
the property reverted back to Jerome’s estate, and then passed to Nancy
through the terms of his will.         This is a devise—a testamentary
disposition—on its face. To restrict the analysis to the initial transfer of
Jerome’s interest in the property to the QPRT would ignore the plain fact
that, in this case, the property ultimately reverted back to the estate and
passed to Nancy through the terms of Jerome’s will, and would allow an
improper circumvention of the homestead devise restrictions.

   Although section 732.4017(3)(a) allows the settlor of a QPRT to retain a

                                      9
possibility of reverter, the statute does not speak to whether subsequent
transfers of the property following such a reversion, pursuant to the terms
of the settlor’s will, should be treated as a devise. The statute provides
only that the initial transfer of the property into the QPRT is not a devise.
We have to assume the Legislature did not intend to remove any
subsequent transfers from the broad definition of “devise” or from the
purview of the homestead devise restrictions. See State v. Burris, 875 So.
2d 408, 410 (Fla. 2004) (stating that when a statute is clear, a court may
not look behind the statute’s plain language); see also Snyder v. Davis,
699 So. 2d 999, 1002 (Fla. 1997) (“[T]he homestead provision is to be
liberally construed in favor of maintaining the homestead property.”);
Public Health Trust v. Lopez, 531 So. 2d 946, 948 (Fla. 1988) (“[T]he
purpose of the homestead exemption is to promote the stability and welfare
of the state by securing to the householder a home, so that the homeowner
and his or her heirs may live beyond the reach of financial misfortune and
the demands of creditors.”).

    Therefore, we find the trial court erred in applying section 732.4017 to
find that the transfer of Jerome’s interest in the property to Nancy after
Jerome’s death, pursuant to the terms of Jerome’s will, was not a devise.
We hold that when a homeowner transfers property to a QPRT pursuant
to section 732.4017 and the property later reverts back to the
homeowner’s estate because the homeowner fails to survive the term of
the QPRT, a subsequent disposition of the property pursuant to the
homeowner’s will is a devise. In this case, the transfer of Jerome’s interest
in the property to Nancy after Jerome’s death was a devise, subject to the
constitutional homestead devise restrictions.

                                   Waiver

   The trial court alternatively found that Alma waived her homestead
rights for the purpose of the homestead devise restrictions and, therefore,
the disposition of the residence was not in violation of the devise
restrictions. We agree.

   Alma waived her homestead rights by executing the March 27, 2000
warranty deed splitting the property into two one-half tenancy in common
interests and then transferring her interest into her QPRT. Section
732.702, Florida Statutes, provides in part, that “[t]he rights of a surviving
spouse to . . . homestead . . . may be waived, wholly or partly, before or
after marriage, by a written contract, agreement, or waiver, signed by the
waiving party in the presence of two subscribing witnesses.” § 732.702(1),
Fla. Stat. (2011). Further, “[u]nless the waiver provides to the contrary, a
waiver of ‘all rights,’ or equivalent language” may constitute a waiver of all

                                     10
homestead rights that would otherwise pass to the waiving spouse by
intestate succession. Id. The deed Alma executed on March 27, 2000,
provided that she “grants, bargains, sells, aliens, remises, releases,
conveys, and confirms” the property “together with all the tenements,
hereditaments, and appurtenances thereto belonging or in anywise
appertaining.” We agree with the trial court that this constituted a waiver
of any constitutional homestead rights Alma had in Jerome’s one-half
interest in the property.

    Ross suggests that Alma did not intend to waive her constitutional
homestead rights in 2000 because she continued to claim a homestead
exemption from ad valorem taxation.3 However, Florida law defines
“homestead” in different ways depending on the context, so property that
is considered homestead for the purpose of exemption from ad valorem
taxation is not necessarily considered homestead for the purpose of devise
restrictions. See, e.g., Snyder v. Davis, 699 So. 2d 999 (Fla. 1997); In re
Wartels’ Estate, 357 So. 2d 708 (Fla. 1978); Willens v. Garcia, 53 So. 3d
1113 (Fla. 3d DCA 2011). In fact, we have held specifically that individuals
conveying their residence to a QPRT may still be entitled to the homestead
tax exemption. Nolte v. White, 784 So. 2d 493, 494 (Fla. 4th DCA 2001)
(citing Robbins v. Welbaum, 664 So. 2d 1 (Fla. 3d DCA 1995)); see Baskies,
supra, at 74. Therefore, the fact that Alma continued to claim a homestead
exemption from ad valorem taxation does not affect our finding that she
waived her homestead rights in Jerome’s one-half interest in the property
for the purpose of the constitutional homestead devise restrictions.

   When there are no surviving minor children and the surviving spouse
has waived her homestead rights, there is no constitutional restriction on
the devise of the homestead. City Nat’l Bank of Fla. v. Tescher, 578 So. 2d
701, 703 (Fla. 1991); see also Hartwell v. Blasingame, 584 So. 2d 6 (Fla.
1991) (finding that an adult child was not entitled to seek the protection
of the constitutional homestead devise restrictions where the surviving
spouse had validly waived her homestead rights because the child was
bound by the spouse’s waiver); Engelke v. Estate of Engelke, 921 So. 2d
693 (Fla. 4th DCA 2006) (holding that a spouse’s waiver is the legal
equivalent of predeceasing the decedent, so that the decedent may devise
the homestead property free of the constitutional restrictions). In this

3 On October 18, 2000, Jerome and Alma executed a Certificate of Trust for the
Palm Beach County Property Appraiser’s Office certifying their entitlement to the
use and occupancy of the property held in their respective QPRTs and their
having a sufficient interest in the property to claim the homestead exemption
from ad valorem taxation. Property records show they received a homestead tax
exemption from 1994 until Jerome and Alma’s deaths.

                                       11
case, there were no surviving minor children and Alma waived her
homestead rights. Ross, as an adult child, is not entitled to seek the
protection of the homestead devise restrictions. Jerome thus was free to
devise his interest in the homestead property, without any constitutional
restriction, and the transfer to Nancy after Jerome’s death was valid under
Florida law.

                                  Conclusion

    In conclusion, we find the trial court erred in ruling that the transfer of
Jerome’s interest in the property to Nancy after Jerome’s death was not a
devise. We hold that when a homeowner transfers property to a QPRT
pursuant to section 732.4017, Florida Statutes, and the property later
reverts back to the homeowner’s estate because the homeowner fails to
survive the term of the QPRT, a subsequent disposition of the property
pursuant to the homeowner’s will is a devise, subject to the constitutional
homestead devise restrictions. However, we affirm the trial court’s finding
in this case that Alma waived her spousal homestead rights and, therefore,
the devise of the residence was not in violation of the homestead devise
restrictions. Nancy is thus entitled to judgment as a matter of law. The
trial court’s summary judgment in her favor is, accordingly, affirmed.

   Affirmed.

TAYLOR and CIKLIN, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      12